Matter of Gaughan (2019 NY Slip Op 08474)





Matter of Gaughan


2019 NY Slip Op 08474


Decided on November 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 21, 2019

PM-205-19

[*1]In the Matter of Kelly Anne Gaughan, an Attorney. (Attorney Registration No. 4328159.)

Calendar Date: November 18, 2019

Before: Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ.


Kelly Ann Gaughan, Milford, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Kelly Ann Gaughan was admitted to practice by this Court in 2005 and lists a business address in Milford, Pennsylvania with the Office of Court Administration. Gaughan has applied to this Court, by affidavit sworn to August 29, 2019, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). In response to Gaughan's application, the Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) notes that Gaughan omitted certain material responses in her affidavit submitted as part of her application to resign and, therefore, her affidavit was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
In reply to AGC's correspondence, however, Gaughan has submitted a supplemental affidavit, sworn to November 5, 2019, in which she corrects the omissions from her prior submission (see Matter of Friedman, 161 AD3d 1480, 1481 [2018]). Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Gaughan is now eligible to resign for nondisciplinary reasons, we grant the application and accept her resignation.
Garry, P.J., Egan Jr., Lynch, Clark and Pritzker, JJ., concur.
ORDERED that Kelly Ann Gaughan's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Kelly Ann Gaughan's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kelly Ann Gaughan is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Gaughan is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kelly Ann Gaughan shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.